COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


MATTHEW L. WOOTEN
                                                                MEMORANDUM OPINION *
v.     Record No. 2104-09-2                                          PER CURIAM
                                                                   JANUARY 19, 2010
INTERMET FOUNDRY AND
  LIBERTY MUTUAL FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Matthew L. Wooten, pro se, on briefs).

                 (Jeffrey W. Saunders; Dannielle C. Hall-McIvor; Taylor & Walker,
                 P.C., on brief), for appellees.


       Matthew L. Wooten (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) his claim for treatment for arthrofibrosis was time-barred; (2) oral

argument before the commission was unnecessary; (3) he was not permitted to receive treatment

from a doctor of his choosing; (4) he failed to establish his disability within two years of his

accident; (5) employer properly and timely served all correspondence upon claimant, who was

representing himself pro se before the commission; (6) claimant failed to establish he suffered a

permanent disability within three years; and (7) arthrofibrosis was not a compensable

occupational disease under Code § 65.2-400. 1 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Claimant also contends the commission erred in stating he received surgery on his knee.
The commission erroneously stated appellant received knee surgery once in its opinion. In the
context of the entire record, we treat this apparent inconsistency as a scrivener’s error and read
the sentence as “The claimant said that he suffered arthrofibrosis as a direct result of his knee
injury, and that he should be considered as having an occupational disease.”
reasons stated by the commission in its final opinion. See Wooten v. Intermet Foundry, VWC

File No. 223-57-04 (Aug. 19, 2009). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-